ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                            )
                                       )
Gilbane Federal                        ) ASBCA No. 61678
                                       )
Under Contract No.    W912DY-12-D-0014 )

APPEARANCES FOR THE APPELLANT:                   Michael A. Branca, Esq.
                                                 Benjamin L. Williams, Esq.
                                                 Olesya O. Sidorkina, Esq.
                                                  Pecker & Abramson, P.C.
                                                  Washington, DC

APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                  Engineer Chief Trial Attorney
                                                 Michael L. Graves, Jr., Esq.
                                                 Margaret P. Simmons, Esq.
                                                  Engineer Trial Attorneys
                                                  U.S. Army Engineer District, Huntsville

                             ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: May 15, 2020



                                           LIS B. YOUNG
                                           Administrative Judge
                                           Armed Services Board
                                           of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 61678, Appeal of Gilbane
Federal, rendered in conformance with the Board’s Charter.

      Dated: May 19, 2020

                                            PAULLA K. GATES-LEWIS
                                            Recorder, Armed Services
                                            Board of Contract Appeals